274 S.W.3d 501 (2008)
FORD MOTOR COMPANY, Appellant,
v.
Diane NYBERG, Respondent,
Treasurer of the State of Missouri Custodian of the Second Injury Fund, Respondent.
No. WD 69454.
Missouri Court of Appeals, Western District.
November 25, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
James W. Humphrey, Jr., Kansas City, MO, for Appellant.
Benita M. Seliga, Kansas City, MO, for Respondent, Treasurer.
William C. Spooner, Kansas City, MO, for Respondent, Nyberg.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Ford Motor Company appeals the Labor and Industrial Relations Commission's award of workers' compensation to Diane Nyberg. We affirm. Rule 84.16(b).